DETAILED ACTION
This action is responsive to the remarks/amendments filed 10/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-15 are pending.
Claims 10-15 are new.
Claims 1-9 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 8,894,806) in view of French (US Pub. 2020/0043703) and Natsuhara (US Pub. 2003/0066608).
Regarding claim 1, Koshimizu teaches a substrate support (C6, L17 and Fig. 1, susceptor #12 and chuck #38), comprising: a substrate supporting surface (C7, L8 and Fig. 1, top surface of chuck #38).
 
Koshimizu does not teach 5at least one bias electrode disposed below the substrate supporting surface and configured to provide a bias power, a power supply line disposed below the at least one bias electrode and configured to apply the bias power to the at least one bias electrode, nor one or more power supply terminals configured to 10electrically couple the at least one bias electrode and the power supply line.
However, French teaches at least one bias electrode (French – [0084] and Fig. 4, inner bias electrode #408) disposed below the substrate supporting surface (French – Fig. 4, surface supporting substrate #418) and configured to provide a bias power (French – [0084]), a power supply line disposed below the electrode (French – Fig. 4, line extending downward from #408) and configured to apply the bias power to the at least one bias electrode (French – [0084]), and one or more power supply terminals (French – Fig. 4, dot that connects #408 to the supply line from #404) configured to 10electrically couple the at least one bias electrode and the power supply line (see Fig. 4).
Koshimizu and French both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art with each other and with the instant invention. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrode of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]).

Modified Koshimizu does not teach wherein an area of a surface of each of the power supply terminals that is coupled to the at least one bias electrode is greater than an area of a surface of each of the power supply terminals that is coupled to the power supply line, nor wherein at least one of entire top surfaces of the one or more power supply terminals are coupled to the at least one bias electrode.
However, Natsuhara teaches wherein an 20area of a surface of the power supply terminal (Natsuhara – [0093] and Fig. 3, supply terminals #10-#12) that is coupled to the electrode (Natsuhara – Fig. 1, terminal coupled to electrode #3; shown in Fig. 3 as coupled to electrode #9) is greater than an area of a surface of the power supply terminal that is coupled to the power supply line (Natsuhara – Fig. 3, width of #10 coupled to #9 shown as larger than the width of the threaded bottom portion of #11), wherein at least one of entire top surfaces of the one or more power supply terminals are coupled to the at least one bias electrode (Natsuhara – Fig. 3, supply terminals #10-#12 are thermally coupled, in their entirety, to the electrode #9).
Modified Koshimizu and Natsuhara both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the power supply terminals of Natsuhara in order to solve oxidation, degradation, and reliability problems of the susceptor (Natsuhara – [0008]-[0009]).

Regarding claim 2, Koshimizu teaches wherein the substrate supporting surface includes a first substrate supporting surface for placing thereon a substrate (C7, L8 and Fig. 1, top surface of chuck #38), and a second substrate supporting surface (Fig. 2, surface of peripheral ESC #46) for placing thereon an 20edge ring (C6, L63 and Fig. 1, focus ring #36) disposed to surround the substrate (see Fig 1, surrounds outer periphery of wafer W).

Koshimizu does not teach wherein the at least one bias electrode for providing the bias power includes: a first bias electrode disposed below the first substrate supporting surface; and a second bias electrode disposed below the second substrate 25supporting surface.
However, French teaches wherein the at least one bias electrode for providing the bias power includes: a first bias electrode (French – [0084] and Fig. 4, inner bias electrode #408) disposed below the first substrate supporting surface (French – Fig. 4, surface supporting substrate #418); and a second bias electrode (French – [0084] and Fig. 4, outer bias electrode #409) disposed below the second substrate 25supporting surface (French – Fig. 4, is shown on the outer periphery of the substrate support, where the second surface is taught by Koshimizu, as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrodes of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]).

Regarding claim 3, Koshimizu does not teach wherein at least one of the power supply terminals of the one or more power supply terminals that are coupled to the second bias electrode are arranged at equal intervals in a circumferential direction of the edge ring.
However, French teaches wherein at least one power supply terminal is coupled to the second electrode (French – Fig. 4, coupling point from the electrode #409 to the supply line from #405), and the power supply terminals coupled to the second electrode is arranged at an equal interval in a circumferential direction of the edge ring (French – Fig. 4, two terminals coupled to #409 spaced evenly about the substrate support, where the edge ring is taught by Koshimizu as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrodes of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]).

Regarding claims 4-5, Koshimizu teaches wherein at least one of 10the substrate and the edge ring is electrostatically attracted and held (Koshimizu – Fig. 2, wafer W held by ESC #38 and focus ring #36 held by ESC #46). 

Koshimizu does not teach wherein at least one electrode for generating an electrostatic attraction is disposed between the substrate supporting surface and the at least one bias electrode for providing the bias power.
However, French teaches wherein at least one electrode for generating an electrostatic attraction is disposed between the substrate supporting surface and the at least one bias electrode for providing the bias power (French – Fig. 4, clamping electrode #406 is disposed between the surface supporting substrate #418 and the bias electrode #408).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrode of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]).

Regarding claim 8, Koshimizu teaches an electrode 5plate (Koshimizu – Fig. 1, lower electrode #12).

Koshimizu does not teach the power supply terminals and the power supply line.
However, French teaches a power supply terminal (French – Fig. 4, dot that connects #408 to the supply line from #404) and a power supply line (French – Fig. 4, line extending downward from #408).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrodes of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]).
As such, the combination of references Koshimizu and French would convey to one of ordinary skill in the art that the electrode plate of Koshimizu would be disposed between the one or more power supply terminals and at least the bottom-most portion of the power supply line of French.

Regarding claim 9, Koshimizu teaches a plasma processing apparatus (Fig. 1, entirety) comprising: 
a chamber (C6, L14 and Fig. 1, chamber #10); and 
10a substrate support (C6, L17 and Fig. 1, susceptor #12 and chuck #38) on which a substrate is placed in the chamber (Fig. 1, wafer W), wherein the substrate support includes: 
a substrate supporting surface (C7, L8 and Fig. 1, top surface of chuck #38).

Koshimizu does not teach an electrode disposed below the substrate supporting 15surface and configured to provide a bias power, a power supply line disposed below the electrode and configured to apply the bias power to the electrode, nor a power supply terminal configured to electrically couple the electrode and the power supply line.
However, French teaches an electrode (French – [0084] and Fig. 4, inner bias electrode #408) disposed below the substrate supporting surface (French – Fig. 4, surface supporting substrate #418) and configured to provide a bias power (French – [0084]), a power supply line disposed below the electrode (French – Fig. 4, line extending downward from #408) and configured to apply the bias power to the electrode (French – [0084]), and a power supply terminal (French – Fig. 4, dot that connects #408 to the supply line from #404) that is coupled to the electrode (see Fig. 4).
Koshimizu and French both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art with each other and with the instant invention. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrode of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]). 

Modified Koshimizu does not teach wherein an 20area of a surface of the power supply terminal that is coupled to the electrode is greater than an area of a surface of the power supply terminal that is coupled to the power supply line, nor wherein an entire top surface of the power supply terminal is coupled to the electrode.
However, Natsuhara teaches wherein an 20area of a surface of the power supply terminal (Natsuhara – [0093] and Fig. 3, supply terminals #10-#12) that is coupled to the electrode (Natsuhara – Fig. 1, terminal coupled to electrode #3; shown in Fig. 3 as coupled to electrode #9) is greater than an area of a surface of the power supply terminal that is coupled to the power supply line (Natsuhara – Fig. 3, width of #10 coupled to #9 shown as larger than the width of the threaded bottom portion of #11). wherein at least one of entire top surfaces of the one or more power supply terminals are coupled to the at least one bias electrode (Natsuhara – Fig. 3, supply terminals #10-#12 are thermally coupled, in their entirety, to the electrode #9).
Modified Koshimizu and Natsuhara both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the power supply terminals of Natsuhara in order to solve oxidation, degradation, and reliability problems of the susceptor (Natsuhara – [0008]-[0009]).

Regarding claim 10, Koshimizu modified by French does not teach wherein at least one of bottom surfaces of the one or more power supply terminals are coplanar with a bottom surface of an electrostatic chuck.
However, Natsuhara teaches wherein at least one of bottom surfaces of the one or more power supply terminals (Natsuhara – [0093] and Fig. 3, supply terminals #10-#12) are coplanar with a bottom surface of an electrostatic chuck (Natsuhara – Fig. 3, bottom surface of #12 appears to be coplanar with the bottom surface of susceptor #1).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the power supply terminals of Natsuhara in order to solve oxidation, degradation, and reliability problems of the susceptor (Natsuhara – [0008]-[0009]).

Regarding claims 11-12, Koshimizu modified by French does not teach wherein the at least one of the one or more power supply terminals have a tapered shape.
However, Natsuhara teaches wherein the at least one of the one or more power supply terminals (Natsuhara – [0093] and Fig. 3, supply terminals #10-#12) have a tapered shape (Natsuhara – Fig. 3, lower half of #11 appears to taper/become thinner in a downwards direction).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the power supply terminals of Natsuhara in order to solve oxidation, degradation, and reliability problems of the susceptor (Natsuhara – [0008]-[0009]).

Regarding claim 13, Koshimizu modified by French does not teach wherein a bottom surface of the power supply terminal is coplanar with a bottom surface of an electrostatic chuck.
However, Natsuhara teaches wherein a bottom surface of the power supply terminal (Natsuhara – [0093] and Fig. 3, supply terminals #10-#12) is coplanar with a bottom surface of an electrostatic chuck (Natsuhara – Fig. 3, bottom surface of #12 appears to be coplanar with the bottom surface of susceptor #1).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the power supply terminals of Natsuhara in order to solve oxidation, degradation, and reliability problems of the susceptor (Natsuhara – [0008]-[0009]).

Regarding claims 14-15, Koshimizu modified by French does not teach wherein the power supply terminal has a tapered shape.
However, Natsuhara teaches wherein the power supply terminal (Natsuhara – [0093] and Fig. 3, supply terminals #10-#12) has a tapered shape (Natsuhara – Fig. 3, lower half of #11 appears to taper/become thinner in a downwards direction).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the power supply terminals of Natsuhara in order to solve oxidation, degradation, and reliability problems of the susceptor (Natsuhara – [0008]-[0009]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 8,894,806), French (US Pub. 2020/0043703), and Natsuhara (US Pub. 2003/0066608), as applied to claims 1-5 and 8-15 above, and further in view of Noorbakhsh (US Pub. 2018/0151402).
The limitations of claims 1-5 and 8-15 are set forth above.
Regarding claims 6-7, Koshimizu does not teach wherein the at least one bias electrode and the electrode for generating the electrostatic attraction are disposed in the same dielectric.
However, French teaches wherein the at least one bias electrode (French – [0084] and Fig. 4, bias electrode #408) and the electrode for generating the electrostatic attraction (French – [0084] and Fig. 4, clamping electrode #406) are disposed in the same material (French – [0065] and Fig. 4, comprises ceramic and/or other materials).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the biasing electrodes of French in order to increase substrate layer design flexibility and location specific design selectivity and allow a substrate processing system to provide a diverse set of features (French – [0063]).

Koshimizu modified by French does not explicitly teach wherein the substrate support comprises a dielectric.
However, Noorbakhsh teaches wherein a substrate support comprises a dielectric (Noorbakhsh – [0018] and Fig. 1, electrostatic chuck #174 fabricated from ceramic such as alumina, aluminum nitride; called a dielectric body #175).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus to form the ceramic component of modified Koshimizu (particularly, French) to comprise a dielectric material as taught by Noorbakhsh (par. [0018]). It has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant is thanked for the amendments to claims 1-8 to alleviate indefinite claim language, thus the rejections of the aforementioned claims under section 112(b) are withdrawn.

Applicant’s arguments concerning claims 1 and 9 as they relate to the Natsuhara reference have been considered, but are not persuasive.
Particularly, the breadth of the limitation “wherein at least one of entire top surfaces of the one or more power supply terminals are coupled to the at least one bias electrode” (emphasis added) extends the scope to cover all types of coupling: physical, thermal, electrical, etc. The Examiner notes that the instant Applicant does not provide support for the entire top surface being in direct physical contact with the bias electrode, since one of ordinary skill in the art would recognize that all surfaces have an inherent roughness due to peaks/valleys at the molecular level, thus there will always be some portion of the top surface not directly physically coupled to the opposing surface of the bias electrode. The power supply terminal of Natsuhara is thermally coupled, in its entirety, to the bias electrode, thus the Examiner asserts that Natsuhara continues to meet the limitations of the claim.

Applicant’s arguments concerning claims 10 and 13 as they relate to the Natsuhara reference have been considered, but are not persuasive. Particularly, Applicant is too narrowly interpreting the limitation to the “bottom-most” surface of the terminal, where the Examiner notes any “bottom” surface of the terminal would meet the limitations of the claim. As such, the bottom of #12 appears to be coplanar with #1 (see Fig. 3).

Applicant’s arguments concerning claims 11-12 and 14-15 as they relate to the Natsuhara reference have been considered, but are not persuasive. Particularly, Applicant is too narrowly interpreting the word “tapered” in light of the instant Application, particularly Fig. 4B. Merriam-Webster dictionary defines “taper” as “to become progressively smaller toward one end”. As such, one of ordinary skill in the art would also recognize that at least #12 and #11 both become progressively smaller from top to bottom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                     

/Benjamin Kendall/Primary Examiner, Art Unit 1718